Citation Nr: 0806216	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.  The RO denied service 
connection for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has no awards or decorations denoting 
engagement in combat and no other supportive evidence 
reflects that the veteran engaged in combat.

3.  PTSD was not diagnosed in service or for many years 
thereafter.

4.  The veteran's current diagnosis of PTSD is not related to 
service or to any event of service, to include any claimed 
in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD due to the use of 
grenades while he was sleeping aboard the U.S.S. Pine Island 
in Da Nang Bay, off the coast of Vietnam, in August 1964.  

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran has not directly contended that he engaged in 
direct combat with the enemy.  Nor does the evidence show 
such.  The service medical records, the veteran's DD-214, and 
post service evidence is negative in this regard.  Therefore, 
in order for service connection for PTSD to be awarded, his 
claimed stressors must be corroborated by independent 
evidence.

The Board initially notes that on entry into service in 
November 1962, the veteran was determined to be 
psychiatrically normal and denied both nervous trouble of any 
sort and excessive worry.  The veteran was found to be 
psychologically normal on separation examination in February 
1965, too. 

The record reflects that the veteran was assigned to the 
U.S.S. Pine Island, which, during August 1964, was anchored 
in Da Nang Bay, off the coast of Vietnam.  In the veteran's 
initial claim, received in September 2000, he stated that his 
stressor was that "[t]he Vietnease (sic) kept trying to blow 
up our ship."

In a PTSD questionnaire received in December 2002, the 
veteran stated that during the first night in Da Nang Bay, at 
approximately 1:00 a.m., there were explosions around the 
ship every half hour.  The veteran also indicated that 
although he could not remember for sure, he believed that 
explosions occurred the whole time the ship was anchored in 
Da Nang Bay.

The veteran submitted a statement by a fellow sailor, R.M., 
which indicated that at some time in August 1964, after 
suspicious activity was noted alongside the ship, two other 
sailors each threw an odd number of hand grenades over the 
side of the ship, starting at the bow and moving toward the 
stern.  The crew never determined whether there were actually 
individuals near the ship or not.

The veteran has also submitted ship's logs from the U.S.S. 
Pine Island.  These logs indicate that the U.S.S. Pine Island 
arrived in Da Nang Bay, Vietnam, at approximately 1216 hours 
on August 15, 1964.  For over a twenty-four hour period, 
until 2330 hours on August 16, 1964, the only out of the 
ordinary event was a power outage aboard the ship, apparently 
due to water in a boiler, which lasted approximately twenty-
five minutes.  Thus there is no corroboration of the 
veteran's claim that grenades were used every half hour on 
the first night in Da Nang Bay.  

There is then a gap in the ship's logs, as submitted by the 
veteran and his representative, until 0004 hours on August 
23, 1964.  The available logs reflect that no events relevant 
to this appeal took place until 1620 hours on August 24, 
1964, when someone aboard ship "[e]xpended 2 Mark III A-2 
grenades."  Although this note regarding expenditure of 
grenades indicates that grenades were used, it does not show 
that they were used in the manner described by the veteran.  
The ship logs show that they were not expended on the first 
night, as contended by the veteran.  Nor is there any 
evidence showing that they were used against "intruders."  
See VA Form 21-4138, wherein the veteran's representative 
suggests that these grenades were used against "intruders."  

On VA mental examination in May 2001, the examiner diagnosed 
the veteran with PTSD, but attributed it to the veteran's 
childhood.  Specifically, the examiner noted that although 
the veteran enjoyed the time that he spent with his first 
step-father until the first step-father's death when the 
veteran was fourteen, the veteran's second step-father was an 
alcoholic and did not interact significantly with the 
veteran.  Most significantly, the veteran reported sexual 
abuse by a Boy Scout leader over a period of approximately 
two years.  

At a VA examination in April 2006, the veteran reported that 
as he was sleeping aboard the ship, he was awakened by 
explosions and was unable to fall back asleep.  The next 
morning, he asked his fellow crewmembers what caused the 
explosions.  Some crewmembers said that the Vietnamese were 
attempting to bomb the ship, while others said that the 
grenades had been thrown overboard as there might have been 
swimmers in the area.  The veteran then went about his daily 
routine.

The VA psychologist was directed to determine whether the 
veteran's current PTSD could be attributed to an in-service 
stressor.  The VA psychologist indicated that the in-service 
incident alleged by the veteran to be the cause of his PTSD 
did not meet the diagnostic criteria required to be a cause 
of PTSD.  The psychologist explained that to be a valid PTSD 
stressor, the veteran must have, first: "experienced, 
witnessed, or [been] confronted with an event or events that 
involved actual or threatened death or serious injury or a 
threat to physical integrity of self on (sic) others."  
Second, the veteran's "response must [involve] intense fear, 
helplessness, and/or horror."

According to the VA psychologist, the incident met neither of 
the requirements to be a valid PTSD stressor.  As the veteran 
was not sure of what was occurring when the grenades 
exploded, the stressor did not meet the first criterion.  
Regarding the second criterion to be a valid PTSD stressor, 
the veteran's response did not involve intense fear, 
helplessness, and/or horror.  The VA psychologist stated 
that, "to the extent [the veteran] is reporting PTSD 
symptoms accurately, those symptoms are, most likely, related 
to his childhood trauma, not to what happened in the 
service."

Even if the Board assumes, without deciding, that this 
stressor did occur,  a VA psychologist has determined that 
any diagnosis of PTSD is not related to the veteran's 
service, but, rather, is related to his childhood trauma.  

The veteran has disagreed with the psychologist's report, as 
he believes his PTSD is related to service.  The Board does 
not doubt the sincerity of the veteran's belief.  However, 
the veteran has not been shown to have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The Board has reviewed multiple statements from the veteran's 
mother and sister.  One set of statements from the veteran's 
mother and sister was received in March 2002; another set was 
received in June 2003.  The veteran's mother indicated that 
after her son returned from Vietnam, he changed.  She 
indicated that, prior to service, her son enjoyed being 
around other people and was friendly.  He began drinking 
while he was in the military, and after service, he became 
depressed.  The veteran's mother reported that sometimes her 
son will not leave his house and does not want to shower or 
dress.  

The sister's statements corroborate the mother's statements 
regarding her son.  Further, they indicate that the veteran 
draws the curtain of his house and sometimes does not want to 
associate with people, even family members.  The sister's 
statements also explain how the veteran did not discuss the 
war in his letters to his family while he was overseas.  The 
veteran also refused to discuss the war when he returned.

After consideration of these letters, it is clear to the 
Board that both the veteran's mother and sister genuinely 
believe that the veteran's current PTSD is attributable to 
his service.  The Board does not doubt the sincerity of their 
belief.  However, neither has been shown to have the 
requisite knowledge of medical principles that would permit 
either of them to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  Beausoleil, 
8 Vet. App. at 464; see Espiritu, 2 Vet. App. at 494.  

Based on the above reasoning, a preponderance of the evidence 
weighs against the veteran's claim, and there is no 
reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).  The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in April 2004, regarding another claim, 
that fully addressed all four notice elements.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
notice provided pertained to a different claim, the Board 
notes that the veteran has demonstrated actual knowledge that 
he should submit all evidence pertaining to his claim.  
Specifically, the veteran obtained the ship's logs and 
submitted them to the RO.  Therefore, under Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), any failure on the 
part of the RO to provide proper notice with respect to the 
veteran's claim for PTSD has not affected the essential 
fairness of the adjudication.  

Additionally, although the notice letter was not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  See 
Prickett.  The AOJ also readjudicated the case by way of a 
statement of the case issued in March 2005 after the notice 
was provided.  A supplemental statement of the case was 
issued in April 2006.  

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  In this case, although the RO did not 
provide notice under Dingess until after all adjudicatory 
action was completed, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and VA treatment records from February 1996 
to April 2001.  The Board acknowledges that the veteran's 
Social Security Administration (SSA) reports are not of 
record and that some of the veteran's more recent VA records 
are not present.  The Board also concedes that there is a gap 
in the ship's logs as submitted by the veteran.

With regard to the SSA reports, the veteran has never 
specifically requested that the RO obtain these records.  
Rather, the only reference to SSA records occurs in a VA 
record dated from September 2000.  This record indicates the 
veteran informed VA medical personnel that, on two occasions, 
he was denied social security disability benefits.

While the veteran receives a non-service connected pension 
from VA, there is no evidence, nor has the veteran contended, 
that more recent VA records connect his current PTSD to 
service.  Despite being informed in a June 2003 letter that 
he should inform the RO regarding any treatment received by 
VA, the veteran has not done so.  Further, the veteran 
indicated in a VCAA notice response form received in April 
2006 that: he has "provided buddy statements and ship's 
records."  Although the veteran indicated he might obtain 
further buddy statements, he also indicated that he wanted 
his claim to be adjudicated, as he felt the buddy statements 
already received were sufficient.

With regard to the ship's logs, the veteran contended that 
his stressor occurred on the first night in Da Nang Bay.  As 
discussed above, for the first twenty-four hour period in Da 
Nang Bay, no incident occurred.  Further, even if the 
incident occurred as described by the veteran, there is no 
competent medical evidence to show that it caused the 
veteran's current PTSD.  

As such, the Board finds that any additional development in 
this regard would be futile. Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
The veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was provided with an examination regarding his 
claim in April 2006.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


